LOAN NUMBER
LOAN NAME
ACCT. NUMBER
NOTE DATE
INITIALS
         
4090817
PROUROCARE MEDICAL, INC
 
06/28/10
KRH
NOTE AMOUNT
INDEX (w/Margin)
RATE
MATURITY DATE
LOAN PURPOSE
$100,000.00
Wall Street Journal Prime plus
6.000%
11/28/10
Commercial
 
1.000%
         
Creditor Use Only
   



PROMISSORY NOTE
(Commercial - Single Advance)


DATE AND PARTIES. The date of this Promissory Note (Note) is June 12, 2009. The
parties and their addresses are:


LENDER:
CROWN BANK
6600 France Avenue South Ste 125
Edina, Minnesota 55435
Telephone:  (952) 285-5800


BORROWER:
PROUROCARE MEDICAL INC.
a Nevada Corporation
6440 FLYING CLOUD DRIVE #101
EDEN PRAIRIE, Minnesota 55344


1. DEFINITIONS. As used in this Note, the terms have the following meanings:
 
A. Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing
this Note, individually and together. “You” and “Your” refer to the Lender.
 
B. Note. Note refers to this document, and any extensions, renewals,
modifications and substitutions of this Note.
 
C. Loan. Loan refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submitted for this
transaction such as applications, security agreements, disclosures or notes, and
this Note,
 
D. Loan Documents. Loan Documents refer to all the documents executed as a part
of or in connection with the Loan,
 
E. Property. Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.
 
F. Percent. Rates and rate change limitations are expressed as annualized
percentages.
 
2. PROMISE TO PAY. For value received, I promise to pay you or your order, at
your address, or at such other location as you may designate, the principal sum
of $100,000.00 (Principal) plus interest from June 28, 2010 on the unpaid
Principal balance until this Note matures or this obligation is accelerated.
 
3. INTEREST. Interest will accrue on the unpaid Principal balance of this Note
at the rate of 6.000 percent (Interest Rate) until July 29, 2010, after which
time it may change as described in the Variable Rate subsection,
 
A. Interest After Default. If you declare a default under the terms of the Loan,
including for failure to pay in full at maturity, you may increase the Interest
Rate otherwise payable as described in this section. In such event, interest
will accrue on the unpaid Principal balance of this Note at a rate equal to the
rate in effect prior to default, plus 2.000 percent. until paid in full.
 
B. Maximum Interest Amount. Any amount assessed or collected as interest under
the terms of this Note will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater. Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance. Any remainder will be refunded to me.
 
C. Statutory Authority. The amount assessed or collected on this Note is
authorized by the Minnesota usury laws under Minn. Stat. t 47.59.
 
D. Accrual. Interest accrues using an Actual/36D days counting method.
 
E. Variable Rate. The Interest Rate may change during the term of this
transaction,
 
(1) Index. Beginning with the first Change Date, the Interest Rate will be based
on the following index: the base rate on corporate loans posted by at least 70%
of the 10 largest U.S. banks known as the Wall Street Journal U.S. Prime Rate.
 
The Current Index is the most recent index figure available on each Change Date.
You do not guaranty by selecting this Index, or the margin, that the Interest
Rate on this Note will be the same rate you charge on any other loans or class
of loans you make to me or other borrowers, If this Index is no longer
available, you will substitute a similar index. You will give me notice of your
choice.
 
(2) Change Date. Each date on which the Interest Rate may change is called a
Change Date. The Interest Rate may change March 1, 2009 and daily thereafter.
 
(3) Calculation Of Change. On each Change Date you will calculate the Interest
Rate, which will be the Current Index plus 1.000 percent. The result of this
calculation will be rounded up to the nearest .001 percent. Subject to any
limitations, this will be the Interest Rate until the next Change Date. The new
Interest Rate will become effective on each Change Date. The Interest Rate and
other charges on this Note will never exceed the highest rate or charge allowed
by law for this Note.
 
(4) Limitations, The Interest Rate changes are subject to the following
limitations:
 
(a) Lifetime. The Interest Rate will never be less than 6.000 percent.
 
(5) Effect Of Variable Rate. A change in the Interest Rate will have the
following effect on the payments: The amount of scheduled payments and the
amount of the final payment will change.
 
4. REMEDIAL CHARGES. In addition to interest or other finance charges, I agree
that I will pay these additional fees based on my method and pattern of payment.
Additional remedial charges may be described elsewhere in this Note.
 
A. Late Charge. If a payment is more than 10 days late, I will be charged 5.000
percent of the Unpaid Portion of Payment, I will pay this late charge promptly
but only once for each late payment. This amount may then increase so as to
always be the highest amount allowed by law under Minnesota Statutes 47.59.
 
5. PAYMENT. I agree to pay this Note in installments of accrued interest
beginning July 28, 2010, and then on the 28th day of each month thereafter, I
agree to pay the entire unpaid Principal and any accrued but unpaid interest on
November 28, 2010.
 
Payments will be rounded up to the nearest $01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.
 
Each payment I make on this Note will be applied first to interest that is due
then to principal that is due, and finally to any charges that I owe other than
principal and interest. If you and I agree to a different application of
payments, we will describe our agreement on this Note. You may change how
payments are applied in your sole discretion without notice to me. The actual
amount of my final payment will depend on my payment record.
 
6. PREPAYMENT. I may prepay this Loan in full or in part at any time.  Any
partial prepayment will not excuse any later scheduled payments until I pay in
full.
 
7. LOAN PURPOSE. The purpose of this Loan is BRIDGE FINANCING.
 
8. ADDITIONAL TERMS.  THIS NOTE IS SECURED BY A SEPERATE SECURTY AGREEMENT DATED
OCTOBER 10, 2007.
 
GUARANTIES IN THE NAME OF WILLAIM REILING AND JAMES DAVIS DATED JUNE 28, 2010 IN
THE AMOUNT OF $1,000,000.00 ALSO GUARANTY THIS LOAN.
 
THE BORROWERS AND GUARANTORS AGREE TO PROVIDE ANNUAL FINANCIAL STATEMENTS AND
TAX RETURNS.
 
9. SECURITY.  This loan is secured by separate instruments prepared together
with this Note as follows:
 

--------------------------------------------------------------------------------


 
Document Name
Parties to Document
Security Agreement. PROUROCARE MEDICAL INC.
PROUROCARE MEDICAL INC.

 
10. DEFAULT. I understand that you may demand payment in full if any of the
following occur:
 
A. Payments. I fail to make a payment in full when due.
 
B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me or any
co-signer, endorser, surety or guarantor of this Agreement or any other
obligations I have with you.
 
C. Business Termination. I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.
 
D. New Organizations.  Without your written consent, I organize, merge into, or
consolidate with an entity; acquire all or substantially all of the assets of
another; materially change the legal structure, management, ownership or
financial condition; or effect or enter into a domestication, conversion or
interest exchange.
 
E. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Agreement.
 
F. Other Documents. A default occurs under the terms of any other Loan Document.
 
G. Other Agreements. I am in default on any other debt or agreement I have with
you.
 
H. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.
 
I. Judgment. I fail to satisfy or appeal any judgment against me.
 
J. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority,
 
K. Name Change. I change my name or assume an additional name without notifying
you before making such a change,
 
L. Property Transfer. I transfer all or a substantial part of my money or
property.
 
M. Property Value. You determine in good faith that the value of the Property
has declined or is impaired.
 
N. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.
 
O. Insecurity. You determine in good faith that a material adverse change has
occurred in my financial condition from the conditions set forth in my most
recent financial statement before the date of this Agreement or that the
prospect for payment or performance of the Loan is impaired for any reason.
 
11. DUE ON SALE OR ENCUMBRANCE. You may, at your option, declare the entire
balance of this Note to be immediately due and payable upon the creation of, or
contract for the creation of, any lien, encumbrance, transfer or sale of all or
any part of the Property. This right is subject to the restrictions imposed by
federal law 112 C.F.R. 5911, as applicable. However, if I am in default under
this Agreement, I may not sell the inventory portion of the Property even in the
ordinary course of business,
 
12. WAIVERS AND CONSENT. To the extent not prohibited by law, I waive protest,
presentment for payment, demand, notice of acceleration, notice of intent to
accelerate and notice of dishonor.
 
A. Additional Waivers By Borrower. In addition, I, and any party to this Note
and Loan, to the extent permitted by law, consent to certain actions you may
take, and generally waive defenses that may be available based on these actions
or based on the status of a party to this Note.
 
(1) You may renew or extend payments on this Note, regardless of the number of
such renewals or extensions.
 
(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.
 
(3) you may release, substitute or impair any Property securing this Note.
 
(4) You, or any institution participating in this Note, may invoke your right of
set-off.
 
(5) You may enter into any sales, repurchases or participations of this Note to
any person in any amounts and I waive notice of such sales, repurchases or
participations.
 
(6) I agree that any of us signing this Note as a Borrower is authorized to
modify the terms of this Note or any instrument securing, guarantying or
relating to this Note.
 
(7) I agree that you may inform any party who guarantees this Loan of any Loan
accommodations, renewals, extensions, modifications, substitutions or future
advances.
 
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in this Note, or
any other Loan Document, shall not be construed as a waiver by you, unless any
such waiver is in writing and is signed by you.
 
13. REMEDIES. After I default, you may at your option do any one or more of the
following.
 
A. Acceleration. You may make all or any part of the amount owing by the terms
of the Loan immediately due.
 
B. Sources. You may use any and all remedies you have under state or federal law
or in any Loan Document.
 
C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default.
 
D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately
due and may be added to the balance owing under the terms of the Loan, and
accrue interest at the highest post-maturity interest rate.
 
E. Set-Off. You may use the right of set-off. This means you may set-off any
amount due and payable under the terms of the Loan against any right I have to
receive money from you.
 
My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation. “Any amount due and payable under the terms of the Loan”
means the total amount to which you are entitled to demand payment under the
terms of the Loan at the time you set-off.
 
Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay the Loan, your right of set- off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.
 
Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.
 
You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts. I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.
 
F. Waiver. Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any
remedy, you do not waive your right to later consider the event a default and to
use any remedies if the default continues or occurs again,
 
14. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after Default, to the extent
permitted by law, I agree to pay all expenses of collection, enforcement or
protection of your rights and remedies under this Agreement or any other Loan
Document, Expenses include, but are not limited to, attorneys’ fees, court costs
and other legal expenses. If not paid immediately, these expenses will bear
interest from the date of payment until paid in full at the highest interest in
effect as provided in the terms of this Loan. All fees and expenses will be
secured by the Property I have granted to you, if any. In addition, to the
extent permitted by the United States Bankruptcy Code, I agree to pay the
reasonable attorneys’ fees incurred by you to protect your rights and interests
in connection with any bankruptcy proceedings initiated by or against me.
 
15. COMMISSIONS. I understand and agree that you or your affiliate will earn
commissions or fees on any insurance products, and may earn such fees on other
services that I buy through you or your affiliate.
 
16. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Loan is in effect:
 
A. Power. I am duly organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter into
this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.
 
B. Authority. The execution, delivery and performance of this Loan and the
obligation evidenced by the Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.
 
C. Business Name. Other than previously disclosed in writing to you I have not
changed my name or principal place of business within the last 10 years and have
not used any other trade or fictitious name. Without your prior written consent,
I do not and will not use any other name and will preserve my existing name,
trade names and franchises.
 
17. INSURANCE. I agree to obtain the insurance described in this Loan Agreement.
 
A. Property Insurance. I will insure or retain insurance coverage on the
Property and abide by the insurance requirements of any security instrument
securing the Loan.
 

--------------------------------------------------------------------------------


 
B. Insurance Warranties. I agree to purchase any insurance coverages that are
required, in the amounts you require, as described in this or any other
documents I sign for the Loan. I will provide you with continuing proof of
coverage. I will buy or provide insurance from a firm licensed to do business in
the State where the Property is located. If I buy or provide the insurance from
someone other than you, the firm will be reasonably acceptable to you. I will
have the insurance company name you as loss payee on any insurance policy. You
will apply the insurance proceeds toward what l owe you on the outstanding
balance. I agree that if the insurance proceeds do not cover the amounts I still
owe you, I will pay the difference. I will keep the insurance until all debts
secured by this agreement are paid. If I want to buy the insurance from you, I
have signed a separate statement agreeing to this purchase.
 
18. APPLICABLE LAW. This Note is governed by the laws of Minnesota, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law. In the event of a dispute, the exclusive forum, venue
and place of jurisdiction will be in Minnesota, unless otherwise required by
law.
 
19. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan
is independent of the obligation of any other person who has also agreed to pay
it. You may sue me alone, or anyone else who is obligated on the Loan, or any
number of us together, to collect the Loan. Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan. This Note shall inure to the benefit of and
be enforceable by you and your successors and assigns and shall be binding upon
and enforceable against me and my personal representatives, successors, heirs
and assigns.
 
20. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or
modified by oral agreement. No amendment or modification of this Note is
effective unless made in writing and executed by you and me. This Note and the
other Loan Documents are the complete and final expression of the agreement. If
any provision of this Note is unenforceable, then the unenforceable provision
will be severed and the remaining provisions will still be enforceable.  No
present or future agreement securing any other debt I owe you will secure the
payment of this Loan if, as a result, this Loan would become subject to Section
670 of the John Warner National Defense Authorization Act for Fiscal Year 2007.
 
21. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.
 
22. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. I will inform you in
writing of any change in my name, address or other application information. I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Loan and to confirm your lien status on any Property. Time is of the
essence.
 
23. CREDIT INFORMATION. I agree to supply you with whatever information you
reasonably request. You will make requests for this information without undue
frequency, and will give me reasonable time in which to supply the information.
 
24. ERRORS AND OMISSIONS. I agree, if requested by you, to fully cooperate in
the correction, if necessary, in the reasonable discretion of you of any and all
loan closing documents so that all documents accurately describe the loan
between you and me. I agree to assume all costs including by way of illustration
and not limitation, actual expenses, legal fees and marketing losses for failing
to reasonably comply with your requests within thirty (30) days.
 
25. SIGNATURES. By signing, I agree to the terms contained in this Note. I also
acknowledge receipt of a copy of this Note.
 

 
BORROWER:
     
PROUROCARE MEDICAL INC.
         
By 
/s/ RICHARD THON
           
RICHARD THON, CFO
 

 

--------------------------------------------------------------------------------

